UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6449


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LEWIS R. HARDY,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:07-cr-00120-MSD-JEB-1)


Submitted:   June 14, 2012                     Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lewis R. Hardy, Appellant Pro Se. Cameron Rountree, Special
Assistant United  States  Attorney, Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lewis   R.     Hardy   appeals   the   district   court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm the district court’s order.             We

dispense     with   oral     argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                        2